        Case 1:19-cv-06524-DLI-ST Document 28-5 Filed 12/04/20 Page 1 of 2 PageID #: 503


Horn, Michael S.

From:                                     Horn, Michael S. <mhorn@archerlaw.com>
Sent:                                     Friday, October 2, 2020 1:45 PM
To:                                       John Janiec
Subject:                                  ITG v. PeaceBird
Attachments:                              (219454243 – 1) - PROPOSED PROTECTIVE ORDER - Redline.DOCX


John

Attached are my proposed changes to the Proposed Protective Order. Since this is a working draft, all parties reserve
the right to suggest any changes before finalized.

In addition, I am aware that your contact at ITG is on maternity leave so there is a slight delay in the production of
documents. In the meantime, I wanted to provide you a very simple list of some of the documents that we are looking
to procure. This is not to be used to replace the prior lists and/or demands. Rather it is just an effort to try and provide
additional direction. In other words, if a category we previously requested is not on this shortened list, we still want
those documents.

The following is a summary of examples of some of the very important documents and/or information we are seeking:

    1) Bank statements or proof of payments from my clients and/or proof of payments of any duties, taxes and/or
        customs
    2) Any documents related to the payment and/or timing of the payments of duties, taxes and/or customs by your
        client
    3) An articulation of your client’s alleged damages
    4) What shipments your client claims were received by my client and what shipments were not received
    5) Any internal or external emails , texts or other messages (i.e. whatsapp) regarding the goods, customs,
        shipments or relationship between the parties
    6) Any documents regarding quality control measures for the goods at issue in the case
    7) A list of shipments your client contends were subject to the arbitration
    8) All submissions made at the arbitration
    9) All transcripts of testimony at the arbitration
    10) All documents related to the goods at issue and/or the shipments of the goods at issue
    11) Any and all financial records or tax returns articulated your client’s alleged losses
    12) Any documents related to any insurance claims
    13) Any documents evidencing when you contend my client received any goods, shipments or documents such as
        bills of lauding

We reserve the right to amend this short list

I appreciate your attention to this matter.

Michael S. Horn, Esq.
Archer & Greiner P.C
Court Plaza South, West Wing
21 Main Street, Suite 353
Hackensack, NJ 07601
201-498-8529

1211 Avenue of the Americas, Suite 2750
New York, NY 10036
212-682-4940
                                                                1
      Case 1:19-cv-06524-DLI-ST Document 28-5 Filed 12/04/20 Page 2 of 2 PageID #: 504
mhorn@archerlaw.com
www.archerlaw.com




INFORMATION CONTAINED IN THIS E-MAIL TRANSMISSION IS PRIVILEGED AND CONFIDENTIAL. IF YOU ARE NOT THE INTENDED
RECIPIENT OF THIS EMAIL, DO NOT READ, DISTRIBUTE OR REPRODUCE THIS TRANSMISSION (INCLUDING ANY ATTACHMENTS). IF YOU
HAVE RECEIVED THIS E-MAIL IN ERROR, PLEASE IMMEDIATELY NOTIFY THE SENDER BY TELEPHONE OR EMAIL REPLY.




                                                          2
